DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application 16/600,697, filed on 02/03/2022.    
Claims 1-12 are pending and have been examined. 


	



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 1 is directed to a device comprising one or more processors and claim 10 is directed to a system comprising a vehicle, a memory, and a server.  Therefore, these claims are interpreted as apparatuses.  An apparatus is a statutory category for patentability.  Claim 9 is directed towards a method.  A method, or process, is a statutory category for patentability.  
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to.  The claims are directed to “calculating a safe driving score based on safe driving points corresponding to a degree of safe driving of a user according to a user’s driving behavior in a leased vehicle, the user leasing the leased vehicle, calculating an eco-driving score based on eco-driving points corresponding to a degree of eco-driving of the user according to the user’s driving behavior in the leased vehicle, add points to the eco-driving score of the user based upon a ranking of the eco-driving points of the user with respect to eco-driving points of a plurality of users, calculating a service score based on service entry information on the leased vehicle, and calculating reward points to be given to the user based on the safe driving score, the eco-driving score, and the service score.”  The claims are directed to an abstract idea, namely a mental process.  A human operator with access to the behavior and service entry information and the safe and eco-driving point information could easily perform the various calculations and the final calculation of reward points mentally and/or with the aid of such as pen and paper.  The limitation added by amendments could also easily be performed mentally.  Scoreboards even at live events like NASCAR and the Masters used to be updated manually based on mental calculations and earned points and included rankings of users and updating of point values.  The claims are also determined to be directed to an abstract idea, namely an organization of human activity, specifically a reward scheme.  The users behave in a certain manner, and the behavior is verified and a reward is calculated.  This is similar to a “marketing or sales activities and behaviors” listed as examples of organizations of human activity listed on page 52 of the January 7th, 2019 Updated Patent Eligibility Guidance in the Federal Register, and is similar to the abstract idea found to be patent ineligible by the Court in the Ultramercial decision.   Therefore, it is determined that the claims are directed to one or more abstract ideas.    
Per Step 2A, Prong 2 of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, integrate the abstract idea into a practical application.  The claims include a processor (claim 1), a server, memory, and interface (claim 9), and a vehicle, memory, server, and interface (claim 10).  However, these are considered generic recitations of a technical element, as the structural components are recited at a high level of generality and are not directed to a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The components are being used as tools to automate the abstract idea.  Therefore, the use of these components is not considered an integrating of the abstract idea into a practical application.  The claims also include transmitting or communicating behavior information to a server (claims 9 and 10) and outputting the reward points on an interface (claims 9 and 10).  These additional elements are considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “receiving or transmitting data over a network” citing Symantec and TLI Communications and “sending messages over a network” citing buySAFE v Google).  Therefore, the conventional elements are not considered to integrate the abstract idea into a practical application.  Further, claim 9 includes actively storing the service entry information in a memory.  However, this additional element is considered “receiving, processing, and storage of data” which is also listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “electronic recordkeeping” citing Alice Corp., “storing and retrieving information in a memory” citing Versata Dev Grp. v SAP.   Therefore, the claims are not considered to integrate the abstract idea into a practical application.
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claim elements beyond the abstract idea itself include a processor (claim 1), a server, memory, and interface (claim 9), and a vehicle, memory, server, and interface (claim 10).  However, these are considered generic recitations of a technical element, as the structural components are recited at a high level of generality and are not directed to a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The components are being used as tools to automate the abstract idea.  Therefore, the use of these components is not considered an integrating of the abstract idea into a practical application.  The claims also include transmitting or communicating behavior information to a server (claims 9 and 10) and outputting the reward points on an interface (claims 9 and 10).  These additional elements are considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “receiving or transmitting data over a network” citing Symantec and TLI Communications and “sending messages over a network” citing buySAFE v Google).  Therefore, the conventional elements are not considered to integrate the abstract idea into a practical application.  Further, claim 9 includes actively storing the service entry information in a memory.  However, this additional element is considered “receiving, processing, and storage of data” which is also listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “electronic recordkeeping” citing Alice Corp., “storing and retrieving information in a memory” citing Versata Dev Grp. v SAP.  
When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea, namely calculating the three scores based on received data, and then calculating the reward points and displaying the result to a user.   The examiner does not see anything in the combination of elements that would be sufficient to be considered “significantly more" than what is well-understood and conventional in the computer and advertising arts.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 2 is considered part of the abstract idea, as the human operator could easily perform the calculations as well as set expiry dates for reward points.  Claim 3 adds that the calculation of the safe driving score is based on travel distance, and this is considered part of the abstract idea as the human operator could easily still calculate the safe driving score based on a driving distance integer.  Claim 4 adds reward points based on a ranking, and this is considered part of the abstract idea as the human operator could easily base their calculation on the ranking of a score.  Claim 5 adds outputting the reward points on an interface.  This additional elements is considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “receiving or transmitting data over a network” citing Symantec and TLI Communications and “sending messages over a network” citing buySAFE v Google).  Claim 6 adds informing a terminal device of a user.  This additional element is considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “receiving or transmitting data over a network” citing Symantec and TLI Communications and “sending messages over a network” citing buySAFE v Google).  Claim 7 is considered part of the abstract idea as it further limits the service score.  It is also considered descriptive non-functional language as it only describes what the service score reflects, but there is no further limiting of the actual calculating steps.  Claim 8 is considered part of the abstract idea, as calculating and evaluating are considered part of the mental process based on the human operator having access to and being able to evaluate the score data for the user.  Claims 11 and 12 are considered part of the abstract idea.  These limitations could also easily be performed mentally, and organizing by geographic region could easily be performed mentally with access to what region users are in.  Scoreboards even at live events like NASCAR and the Masters used to be updated manually based on mental calculations and earned points and included rankings of users and updating of point values.     
 Therefore, claims 1-12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abboud, et al., Pre-Grant Publication No. 2013/0090821 A1 in view of Basir, Pre-Grant Publication No. 2015/0081404 A1 and in further view of Hughes, et al., Pre-Grant Publication No. 2009/0186689 A1.
Regarding Claims 1, 9, and 10, Abboud teaches:
A device (method) (system)… configured to: 
A vehicle (claim 10 only) (see [0019])
transmitting driving behavior information to a server from a vehicle, the driving behavior information being information on a driving behavior of a user in the vehicle, storing…service entry information on service entry of the vehicle to a dealer, communicating the service entry information to the server… (claims 9 and 10 only) (see [0015]-[0016], [0024], and [0033])
calculate a safe driving score based on safe driving points corresponding to a degree of safe driving of a user according to a user’s driving behavior in a vehicle (see [0014] and [0034] in which a separate recommended safety scorecard is kept for the driver based on various behaviors in the vehicle such as turn signal usage, speed limit compliance, tailgating, lane change clearance, and these lead to a safety point calculation)
calculate an efficiency score based on eco-driving points corresponding to a degree of efficiency of the user according to the user’s driving behavior in the vehicle (see [0027] in which a fuel efficiency rating score based on their mpg level is given to the user based on their driving behaviors)
add points to the eco-driving score of the user and display a ranking of the eco-driving points of the user with respect to eco-driving points of a plurality of users (see at least [0032]-[0033] and [0035])
calculate a service score based on service entry information on the vehicle (see [0033] in which points are awarded to the recommended vehicle maintenance bank based on the level of user behavior in keeping up with scheduled and needed maintenance)
calculate reward points to be given to the user based on the safe driving score, the efficiency score, and the service score (see Abstract, [0014], [0030]-[0032], and [0035] in which the safety score, efficiency score, and recommended maintenance score are added together to calculate a total score, and users are ranked and given rewards based on the total score)
Abboud, however, does not appear to specify:
calculate an eco-driving score based on eco-driving points corresponding to a degree of eco-driving of the user according to the user’s driving behavior in the leased vehicle
Basir teaches:
calculate an eco-driving score based on eco-driving points corresponding to a degree of eco-driving of the user according to the user’s driving behavior in the leased vehicle (see Figure 3, [0052]-[0053] in which a greenness score is calculated which contributes to the overall score, and [0059] in which the greenness score is based on environmentally friendly driving behavior such as reasonable braking, acceleration, and idling times)
It would be obvious to one of ordinary skill in the art to combine Basir with Abboud because Abboud already teaches an efficiency score, which is a measure of eco-driving, but a different measure than what is described in the applicant’s specification, and using other measures of eco-driving such as those describes in Basir as part of the greenness score, which are also in line with what is described in the applicant’s specification, would encourage users to drive in a more eco-friendly manner and incentivize them with rewards.  
Abboud and Basir, however, does not appear to specify:
a leased vehicle, the user leasing the leased vehicle
Abboud does, however, teach users that own vehicles in at least [0003].  It could also be argued that leasing is a type of ownership, and further whether the vehicle is leased or owned does not affect the steps of the invention.  Basir does teach rented cars in at least [0003], and leasing is basically a long-term rental.
Therefore, it would be obvious to one of ordinary skill in the art to combine a leased vehicle, the user leasing the leased vehicle with Abboud and Basir because Abboud and Basir already teach rented or owned vehicles, and a leased vehicle would also be important in incentivizing users to develop good driving habits that are safe and eco-friendly as well as keep up with the maintenance since leased vehicles are often then sold by the dealership and even when they are not users have them for generally longer periods of time.
Abboud and Basir, however, does not appear to specify:
add points to the eco-driving score of a user based upon the ranking
Hughes teaches:
add points to the eco-driving score of a user based upon the ranking (see [0064] in which multiple associated users are awarded points based on their ranking within the plurality of users, such as the highest #1 ranked user receiving x amount of points while the lowest ranked user receives 1 point)
**The Examiner notes that Abboud and Basir already teach eco-driving scores, and so Hughes is being used to teach the points given to associated users based on their ranking.** 
It would be obvious to one of ordinary skill in the art to combine Hughes with Abboud and Basir because Abboud already teaches users ranked based on their point scores, but does not teach users receiving more points for their rankings, and doing so would further incentivize users to achieve a higher ranking and therefore drive in a more eco-friendly and safe manner.


Regarding Claim 4, the combination of Abboud, Basir, and Hughes teaches:
the reward point management device according to claim 1
Basir further teaches:
wherein the one or more processors are configured to add points to the eco-driving score of each of the plurality of users who uses the leased vehicle in a predetermined region according to the ranking (see [0052]-[0053] and [0059] in which the interface shows the user ranked among a plurality of users regarding their on-going updated greenness score and their rewards; see also [0043] in which the reward programs can be tailored to users using the vehicles only on tolled roads, which is a form of “predetermined region” absent any further detail in the claim)
It would be obvious to one of ordinary skill in the art to combine Basir with Abboud because Abboud already teaches ranking of users by score, and by eco-ranking would allow the users to see their ranking and desire to be at the top, further incentivizing their eco-driving.
Hughes teaches:
add points to the eco-driving score of a user based upon the ranking (see [0064] in which multiple associated users are awarded points based on their ranking within the plurality of users, such as the highest #1 ranked user receiving x amount of points while the lowest ranked user receives 1 point)
**The Examiner notes that Abboud and Basir already teach eco-driving scores, and so Hughes is being used to teach the points given to associated users based on their ranking.** 
It would be obvious to one of ordinary skill in the art to combine Hughes with Abboud and Basir because Abboud already teaches users ranked based on their point scores, but does not teach users receiving more points for their rankings, and doing so would further incentivize users to achieve a higher ranking and therefore drive in a more eco-friendly and safe manner.



Regarding Claim 5, the combination of Abboud, Basir, and Hughes teaches:
the reward point management device according to claim 1
Abboud further teaches:
wherein the one or more processors are configured to output the point to an output interface available to the user (see [0032])


Regarding Claim 6, the combination of Abboud, Basir, and Hughes teaches:
the reward point management device according to claim 1
Basir further teaches:
wherein the one or more processors are configured to inform a total amount of the point to a terminal device carried by the user (see Figure 3 and [0059] in which the interface can be provided to the user’s smartphone or tablet)
It would be obvious to one of ordinary skill in the art to combine Basir with Abboud because Abboud already teaches an interface that is mounted in the vehicle that displays total points, and the user’s terminal device having this capability would give the user easy access to the information even when they are not in their vehicle or if they do not have an interface mounted in the vehicle.

Regarding Claim 7, the combination of Abboud, Basir, and Hughes teaches:
the reward point management device according to claim 1
Abboud further teaches:
wherein the service score is associated with a level of contribution of the user to minimization of a decrease in a residual value of the leased vehicle (see [0033] in which the service score includes keeping up on scheduled maintenance for purposes such as getting oil changes at scheduled times and other behaviors that would “result in improved vehicle performance, extend the life of the vehicle” which are considered the equivalent of minimizing a decrease in residual value of the vehicle, as missing scheduled maintenance clearly would contribute to a decreased value of the vehicle.

Regarding Claim 8, the combination of Abboud, Basir, and Hughes teaches:
the reward point management device according to claim 1
Abboud further teaches:
wherein the safe driving points and the efficiency points are used for driving evaluations (see [0028]-[0030])
Basir further teaches:
the safe driving score and the eco-driving score are used for calculating the reward points (see at least Figure 3 and [0059])
It would be obvious to one of ordinary skill in the art to combine Basir with Abboud because Abboud teaches evaluation of driving based on the fuel efficiency rating and points as well as teaches safe driving points, but does not teach first calculating a separate overall score, and doing so would give the user a better measure of comparison to other drivers.
 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Abboud, et al., Pre-Grant Publication No. 2013/0090821 A1 in view of Basir, Pre-Grant Publication No. 2015/0081404 A1 and in further view of Highes, et al., Pre-Grant Publication No. 2009/0186689 A1 and in further view of Cote, et al., Patent No. 10,013,697 B1 and in further view of Purgatorio, et al., Patent No. 10,915,964 B1.
Regarding Claim 2, the combination of Abboud, Basir, and Hughes teaches:
the reward point management device according to claim 1
Abboud further teaches:
add the reward points that are calculated at intervals of a predetermined period and manage a total amount of the reward points given to the user (see [0026]-[0027], and [0035])
Abboud, Basir, and Hughes, however, does not appear to specify:
wherein: the reward points are usable to pay for a lease fee of the leased vehicle
Cote teaches:
wherein: the reward points are usable to pay for a lease fee of the leased vehicle (see at least Figure 4A and Column 9, line 65-Column 10, line 8)
It would be obvious to one of ordinary skill in the art to combine Cote with Abboud, Basir, and Hughes because Abboud already teaches rewards being discounts on products and Basir teaches rental vehicles, and discounts on lease fees would incentivize the user who is already driving a leased or rented vehicle, and is therefore obviously interested in leasing or renting, to gain reward points so that they will not have to pay as much for the rental or lease or future rentals or leases.
Abboud, Basir, Hughes, and Cote, however, does not appear to specify:
set an expiry date for the reward points to be given, when the expiry date has come without usage of the reward points
subtract unused reward points from the total amount, 
when the reward points have been used to pay for the lease fee, subtract the used reward points from the total amount
Purgatorio teaches:
set an expiry date for the reward points to be given, when the expiry date has come without usage of the reward points (see Column 11, lines 34-47, Column 17, lines 55-66, and Column 18, lines 34-53 in which rewards have an expiry date and in which rewards are determined to be used, unused, or expired)
It would be obvious to one of ordinary skill in the art to combine Purgatorio with Abboud,  Basir, Hughes, and Cote because Abboud already teaches reward points that can be used for discounts on such as product purchases, and having an expiration date would incentivize the user to use the points, and would then further incentivize the user to get more reward points so that they can receive further discounts.  
Abboud, Basir, Cote, and Purgatorio, however, does not appear to specify:
subtract unused reward points from the total amount, 
when the reward points have been used to pay for the lease fee, subtract the used reward points from the total amount
Purgatorio does however teach tracking of unused and expiring rewards, Cote already teaches rewards being discounts on rentals, and Abboud and Basir teach reward points.  Therefore, it would be obvious to one of ordinary skill in the art to combine subtract unused reward points from the total amount and when the reward points have been used to pay for the lease fee, subtract the used reward points from the total amount with Abboud, Basir, Cote, and Purgatorio because if the rewards of Purgatorio are expired they clearly would no longer be available for use and subtracting them from a total number would more clearly track what rewards are actually available, and if reward points such as in Cote were already used for a lease vehicle discount, they would be clearly be subtracted from the available total since they have been used.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Abboud, et al., Pre-Grant Publication No. 2013/0090821 A1 in view of Basir, Pre-Grant Publication No. 2015/0081404 A1 and in further view of Hughes, et al., Pre-Grant Publication No. 2009/0186689 A1 and in further view of Purgatorio, et al., Patent No. 10,915,964 B1.
Regarding Claim 3, the combination of Abboud, Basir, and Hughes teaches:
the reward point management device according to claim 1
Abboud, Basir, and Hughes, however, does not appear to specify:
wherein the one or more processors are configured to calculate the safe driving score based on a travel distance of the leased vehicle and the safe driving points
Purgatorio teaches:
wherein the one or more processors are configured to calculate the safe driving score based on a travel distance of the leased vehicle and the safe driving points (see Column 10, lines 12-46 in which the safe driving points are rewarded proportional to distance traveled)
It would be obvious to one of ordinary skill in the art to combine Purgatorio with Abboud,  Basir, and Hughes because Basir already teaches scores partially based on distance, and a safety score based on travel distance would incentivize the user further by continuing to receive more rewards as they travel further distances while maintain safe behaviors.

Regarding Claim 12, the combination of Abboud, Basir, Hughes, and Purgatorio teaches:
the reward point management device according to claim 3
Purgatorio further teaches:
wherein the one or more processors are configured to calculate the safe driving score such that for a particular number of the safe driving points, the safe driving score increases as the travel distance (see Column 10, lines 4-11 in which “database 314 may associate each driving behavior with a numerical value….In some examples, the numerical value may be a number of safe driving points.”  See also Column 10, lines 12-23 in which the driving behaviors are defined as driving events, and the driving events can include distance traveled, and therefore based on the earlier citation the points would be given based on the distance traveled)
It would be obvious to one of ordinary skill in the art to combine Purgatorio with Abboud,  Basir, and Hughes because Basir already teaches scores partially based on distance, and a safety score based on travel distance would incentivize the user further by continuing to receive more rewards as they travel further distances while maintain safe behaviors.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abboud, et al., Pre-Grant Publication No. 2013/0090821 A1 in view of Basir, Pre-Grant Publication No. 2015/0081404 A1 and in further view of Hughes, et al., Pre-Grant Publication No. 2009/0186689 A1 and in further view of  Vandikas, et al., Pre-Grant Publication No. 2017/0193819.
Regarding Claim 11, the combination of Abboud, Basir, and Hughes teaches:
the reward point management device according to claim 1
Hughes further teaches:
wherein the one or more processors are configured to add the points to the eco-driving score of the user based upon a ranking of the eco-driving points of the user (see [0064] in which multiple associated users are awarded points based on their ranking within the plurality of users, such as the highest #1 ranked user receiving x amount of points while the lowest ranked user receives 1 point)
**The Examiner notes that Abboud and Basir already teach eco-driving scores, and so Hughes is being used to teach the points given to associated users based on their ranking.** 
It would be obvious to one of ordinary skill in the art to combine Hughes with Abboud and Basir because Abboud already teaches users ranked based on their point scores, but does not teach users receiving more points for their rankings, and doing so would further incentivize users to achieve a higher ranking and therefore drive in a more eco-friendly and safe manner.

Abboud, Basir, and Hughes, however, does not appear to specify:
wherein the one or more processors are configured to add the points to the eco-driving score of the user based upon a ranking of the eco-driving points of the user in a predetermined region with respect to the eco-driving points of the plurality of users in the predetermined region
Vandikas teaches:
wherein the one or more processors are configured to add the points to the eco-driving score of the user based upon a ranking of the eco-driving points of the user in a predetermined region with respect to the eco-driving points of the plurality of users in the predetermined region (see [0076]-[0079] and [0084] in which regional users, such as drivers in a particular city, zip, or other locality, are ranked based on their driving and the driver is displayed their rankings relative to other drivers in the region)
It would be obvious to one of ordinary skill in the art to combine Vandikas with Abboud,  Basir, and Hughes because Abboud and Basir already teach ranking users by their points scores for eco-driving and displaying the rankings, and Hughes already gives users points based on their ranking, and ranking users for a particular region would give users a better idea of where they rank relative to other relevant users that drive in the same area rather than nationally or even internationally, potentially giving them more motivation to increase their rank.
 


Response to Arguments

Regarding the applicant’s arguments directed to the 35 USC 101 rejection:
The applicant did not put forth any specific arguments and the 101 rejection above has been updated to address the limitations brought in by amendment and new claims 11 and 12.
Therefore, the arguments have been considered but are not persuasive and the rejection is sustained.


Regarding the applicant’s arguments directed to the 35 USC 103 rejection:
The arguments have been considered in light of the applicant’s amendments to the claims, but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments.


Conclusion
The following prior art reference was not relied upon on this office action but is considered pertinent to the applicant’s invention:
Jones, et al., Pre-Grant Publication No. 2014/0358356 A1- see [0101] in which users in a particular region are ranked based on their driving scores
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 9am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682